ORDER
PER CURIAM.
Patricia Fernow (Fernow) appeals from the Judgment and Order (judgment) entered by the trial court in an action for ejectment awarding possession of real property (the property) to Oscar and Linda Thurmond (the Thurmonds) and dismissing Fernow’s cross-claim against Bruce A. Wideman (Wideman).
*822We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detañed facts and restating the principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).